Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to method invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on March 3, 2022.
The application has been amended as follows: 
Added underlined and delete bracketed:
Claim 1, third line from the last: [[laterally adjacent to]] at a same elevation as the gate dielectric layer of each of the first and second transistor structures, and wherein the insulator material is in direct contact with the body of semiconductor material of each of the first and second transistor structures, and wherein the insulator material is in direct contact with the gas pocket.

Allowable Subject Matter
Claims 1-4,6-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“the gas pocket is at a same elevation as the gate dielectric layer of each of the first and second transistor structures, and wherein the insulator material is in direct contact with the body of semiconductor material of each of the first and second transistor structures, and wherein the insulator material is in direct contact with the gas pocket” (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899